Title: To George Washington from Walter Stewart, 5 August 1782
From: Stewart, Walter
To: Washington, George


                  
                     Sir
                     Robinson House Augst 5th 1782
                  
                  This day at Noon I had the Honor of Informing Your Excellency, that a Brother of mine had arriv’d at Dobbs’s ferry from New York.  By a Letter I receiv’d this Moment from Him I think He wishes to become an Inhabitant of the United States—Your Excellency will much oblige me by Informing me of the moves I must pursue to Gain this Wish for End.
                  In the Mean time I must Request Your Excellency will permit Him to come up to Major Genl Heaths Quarters, where I will put him under the care of Genl Howe.
                  I shall thank Your Excellency for An Ansr as soon as Convenient As You must be sensible of my Impatience on the Subject—I am With Every Idea of Respect & Esteem Yr Excellency’s Most obedt Hhble servt
                  
                     Walter Stewart
                     Colo.
                     
                  
               